bb UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) ☑ Annual Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Fiscal Year Ended DECEMBER 31, 2013 OR ☐ Transition Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Transition Period from to Commission file number 000-24455 TORVEC, INC. (Name of Small Business Issuer in its charter) NEW YORK 16-1509512 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 1999 Mount Read Blvd., Building 3 Rochester, New York (Address of principal executive offices) (Zip Code) Issuer’s Telephone Number, including Area Code: (585)254-1100 Securities registered pursuant to Section12(b) of the Exchange Act: Title of each class Name of each exchange on which registered None. N/A Securities registered pursuant to Section12(g) of the Exchange Act: $.01 par value common voting stock (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act. Yes ☐ No ☑ Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section 15(d) of the Act. Yes ☐ No ☑ Indicate by checkmark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes ☑ No ☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). Yes ☑ No ☐ 1 Indicate by checkmark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form 10-K or any amendment to this Form 10-K. ☑ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer ☐ Accelerated filer ☐ Non-accelerated filer ☐ Smaller reporting company ☑ Indicate by checkmark whether the registrant is a shell company (as defined in Rule12b-2 of the Act). Yes ☐ No ☑ State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter. State the number of shares outstanding of each of the issuer’s classes of common equity, as of February 28, 2014 . DOCUMENTS INCORPORATED BY REFERENCE Certain portions of the registrant’s definitive proxy statement relating to the June 12, 2014 Annual Meeting of Shareholders are specifically incorporated by reference in Part III, Items 10, 11, 12, 13 and 14 of this Annual Report on Form 10-K. 2 TORVEC, INC. (A Development Stage Company) TABLE OF CONTENTS PAGE PART I Item 1. Business 5 Item 1A. Risk Factors 9 Item 1B. Unresolved Staff Comments 13 Item 2. Properties 13 Item 3. Legal Proceedings 14 Item 4. Mine Safety Disclosures 14 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 16 Item 6. Selected Financial Data 20 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item 7A. Quantitative and Qualitative Disclosures about Market Risk 27 Item 8. Financial Statements and Supplementary Data 28 Reports of Independent Registered Public Accounting Firms 29 Consolidated Balance Sheets as of December 31, 2013 and 2012 31 Consolidated Statements of Operations for each of the years in the Two-Year Period Ended December 31, 2013 and for the Period from September 25, 1996 (Inception) through December 31, 2013 32 Consolidated Statements of Changes in Stockholders’ Equity (Capital Deficit) for the Period from September 25, 1996 (Inception) through December 31, 2013 33 Consolidated Statements of Cash Flows for each of the years in the Two-Year Period Ended December 31, 2013 and for the Period from September 25, 1996 (Inception) through December 31, 2013 46 Notes to Consolidated Financial Statements 48 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 77 3 Item 9A. Controls and Procedures 77 Item 9B. Other Information 77 PART III Item 10. Directors, Executive Officers and Corporate Governance 78 Item 11. Executive Compensation 78 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 78 Item 13. Certain Relationships and Related Transactions, and Director Independence 78 Item 14. Principal Accountant Fees and Services 78 PART IV Item 15. Exhibits, Financial Statement Schedules 79 SIGNATURE PAGE 84 EXHIBIT INDEX 85 Exhibit 31.1 Exhibit 31.2 Exhibit 32 Exhibit 101 4 PART I The Private Securities Litigation Reform Act of 1995 provides a “safe harbor” for forward-looking statements. This report contains certain forward-looking statements and information that are based on the beliefs of management as well as assumptions made by and information currently available to management. The statements contained in this report relating to matters that are not historical facts are forward-looking statements that involve risks and uncertainties, including, but not limited to, future demand for our products and services, the successful commercialization of our products, general domestic and global economic conditions, government and environmental regulations, competition and customer strategies, changes in our business strategy or development plans, capital deployment, business disruptions, including those caused by fires, raw material supplies, technical failures, environmental regulations, and other risks and uncertainties, certain of which are beyond our control. Should one or more of these risks or uncertainties materialize, or should underlying assumptions prove incorrect, actual results may differ materially from those forward-looking statements set forth herein. When used in this report, the words “anticipate”, “believe”, “estimate” or “expect” or words of similar import are intended to identify forward-looking statements. For further discussion of certain of the matters described above and other risks and uncertainties, see “Risk Factors” in Item 1A of this annual report. Undue reliance should not be placed on our forward-looking statements. Except as required by law, we disclaim any obligation to update any factors or to publicly announce the results of any revisions to any of the forward-looking statements contained in this annual report on Form 10-K to reflect new information, future events or other developments As used in this annual report, unless otherwise indicated, the terms “we”, “our”, “us” and “the Company” refer to Torvec, Inc. Item 1. BUSINESS (A) History and Development of Our Technology Torvec, Inc. was incorporated as a New York business corporation on September25, 1996. Upon its incorporation, the Company acquired numerous patents, inventions and know-how created by Vernon E. Gleasman and his sons, James and Keith Gleasman, a family with more than fifty years of experience in the automotive industry. Since its inception, the Company has endeavored to design, develop, build and commercialize its technology portfolio. We have not yet had any significant revenue-producing operations and, as such, we are a development stage entity. Presently, we are actively working to develop and commercialize our IsoTorque Differential and our Torvec Hydraulic Pump. A third technology, our Vehicle Steer-Drive, is another potential opportunity that we expect to more fully develop in the future. Each of these technologies is summarized as below. The IsoTorque® Differential The IsoTorque Differential is a fully mechanical, high traction differential that we anticipate, once commercialized, will provide an order of magnitude better performance than existing technologies for automotive and commercial vehicle use. Because it is fully mechanical, it responds instantly to different driving scenarios, and does not require electronics or clutch plates that may malfunction or wear out. While the IsoTorque makes use of all available traction, it also adds to the performance, handling and safety of any vehicle in which it is equipped. Skid-pad, slalom and emergency lane changes are significantly improved. Several race teams and original equipment manufacturers have seen lap time reductions of over a second and a 15-20% improvement in lateral acceleration in side by side testing. 5 Due to the IsoTorque’s functionality, we believe that torque steer in front wheel drive (FWD) vehicles will be significantly reduced, making these vehicles more stable, and that fishtailing in rear wheel drive vehicles (the tendency of the back end of the vehicle to come around on the driver) will be greatly reduced. The IsoTorque also has the potential to save fuel. Discussions with a potential customer suggest that a FWD vehicle equipped with the IsoTorque could provide comparable traction to its all-wheel drive counterpart approximately 85% of the time, while saving 2 – 3 miles per gallon in fuel economy due to the IsoTorque’s significant weight advantage. The Torvec Hydraulic Pump The Torvec Hydraulic Pump is a revolutionary departure from traditional axial piston pump designs. It features a non-rotating cylinder block, unique valving, and the capability to provide reversible flow direction. The Torvec hydraulic pump, once commercialized, is expected to provide greater power density than existing hydraulic pumps due to its compact and lightweight design. In addition, the Torvec hydraulic pump is expected to operate at well under 500 RPM without cogging (jumping or shuddering), providing an advantage over existing pump technology. As compared to existing axial piston pumps, the Torvec hydraulic pump, by reducing parasitic losses and increasing efficiency, should reduce fuel usage of commercial equipment. The pump is currently being developed with a series of enhancements to increase its marketability, specifically to the mobile and commercial pump industries. The Vehicle Steer-Drive Another potential opportunity that we expect to more fully develop in the future is our Vehicle Steer-Drive, a unique mechanism that enables tracked vehicles to steer like a car. Traditional tracked vehicles are steered by changing the relative speeds of the two tracks. For example, when moving straight forward, both tracks are moving at the same speed; when turning, the inside track slows down while the outside track speeds up proportionately. The vehicle turns in the direction of the slower track. Traditional steering systems combine the functions of driving forward and steering, which limits most tracked vehicles to less than 20 mph. The steering mechanism separates the mechanical function of driving the vehicle forward from the steering. This separation enables the vehicle to attain relatively high speeds (up to 50 mph), while providing enough torque to steer the vehicle. The two functions operate independently and simultaneously. The Steer-Drive also eliminates vehicle wander that can occur with traditional hydrostatic steering systems. Other attributes that we anticipate will set the Steer-Drive system apart from traditional tracked vehicle steering systems include its mechanical simplicity, relatively low cost, and its functional and performance benefits (smooth turning and true pivot turning on vehicle center). We have used it successfully in tracked vehicles ranging from 5,000 lbs. – 22,000 lbs. and at speeds from 25 – 50 mph. The incorporation of our IsoTorque differential into the Steer-Drive has helped to prevent track spin up, much like the IsoTorque does for wheeled vehicles. (B) Competition, Industry and Market Acceptance We believe that our technology is superior to similar products manufactured in the worldwide automotive and off-highway industries and in many instances represents a true paradigm shift with respect to presently known technology. However, through December31, 2013, we have not generated significant revenues from operations. It has taken us more time than anticipated to develop our products so that our technologies are ready for commercialization, mainly due to inadequately prioritizing the development of our technologies in past years, as well as establishing high tolerance criteria to ensure that any product we produce will be world class. Since the change in management in the latter part of 2010, we have been much more narrowly focused on the development projects we’re working on, as well as the priority associated with each. The market for all of our technologies is occupied by competing products manufactured and/or utilized by the very manufacturers and/or first tier suppliers which we are attempting to attract. Our ability to generate revenue and become profitable is considerably dependent upon acceptance by manufacturers and/or first-tier suppliers of the technical superiority of our products. Our target markets / industries, however, have committed substantial resources to product systems utilizing old technology as well as to new product systems which the industry believes may fulfill its short and long term needs. In addition, the industries historically have been characterized by a resistance to embracing new technologies from sources outside of the industries’ own research and development units (the “not invented here” syndrome). At the present time, we have seen less resistance and good cooperation from the OEMs (original equipment manufacturers) we are working with. 6 As the result of recent initiatives, we are currently working with a number of domestic and foreign enterprises with respect to both our IsoTorque ® differential and our Torvec hydraulic pump technologies. (Refer to the discussion in Item 7, “Management’s Discussion and Analysis of Financial Condition and Results of Operation,” under the caption, “Current Status of Business Plan and Ongoing Projects.”) (C)
